Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered May 31, 1984, convicting him of attempted murder in the second degree (two counts), and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant alleges that several errors occurred during his trial, the majority of these alleged errors were not objected to, and thus are not preserved for our review. In any event, the alleged errors are either without merit or harmless in light of the overwhelming proof of the defendant’s guilt. The consistent and unimpeached testimony of the two complaining witnesses clearly established the defendant’s guilt of the crimes charged beyond a reasonable doubt.
We have considered the issues raised in the defendant’s pro se supplemental brief and find them to be without merit (see, United States v Crews, 445 US 463). Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.